           Case 1:20-cr-00614-RA Document 21 Filed 12/14/20 Page 1 of 1
                                                              USDC-SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED: 9/25/2020


 UNITED STATES OF AMERICA,
                                                                 No. 20-CR-614 (RA)
                                  v.
                                                                        ORDER
                   DEQUAN HOOD,

                            Defendant.

RONNIE ABRAMS, United States District Judge:

         The bail conference scheduled for December 14, 2020 at 9:00 a.m. will be

held by telephone. Members of the public and the press can use the following dial-in

information:

               Dial-In Number: 888-363-4749

               Access Code 1015508


SO ORDERED.

Dated:     December 14, 2020
           New York, New York

                                               Ronnie Abrams
                                               United States District Judge
